Citation Nr: 1120343	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for frostbite, bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In February 2010, the Veteran filed a notice of disagreement with the denial of his claims, and the RO issued a statement of the case in April 2010.  The Veteran submitted a substantive appeal in that same month, April 2010.  

In March 2011, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Acting Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file.  Additional evidence was submitted after the hearing accompanied by a waiver of RO consideration.  This evidence will be considered by the Board when reviewing the Veteran's claim.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of entitlement to service connection for hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's lay statements that he has manifested tinnitus chronically and continuously since service are inconsistent with the post-service evidence and are not credible.

2.  No provider has assigned a diagnosis of frostbite or residuals of frostbite, including on objective examination in 2009, and the Veteran's contention that he has, since his service discharge in 1954, experienced chronic and continuous foot pain, or other residuals of frostbite, is inconsistent with the post-service evidence as a whole, and not credible.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Criteria for service connection for residuals of frostbite of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in July 2009 and March 2011, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that some of the Veteran's service treatment records, and some VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has testified that he did not seek medical treatment of frostbite or of tinnitus during the period from 1956 to 2006, so the evidence establishes that the duty to assist does not require VA to obtain these records.  Moreover, there is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  

In this regard, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with the claims addressed in this decision.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, that this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file establishes that no provider who is currently treating the Veteran has assigned a diagnosis of residuals of frostbite of the bilateral lower extremities, and establishes that the Veteran did not report the symptoms he contends present the chronic residuals of frostbite until he submitted this claim.  The Board finds that the Veteran's current contentions are related to his claim for monetary benefits, are inconsistent with the records of his health complaints from 1956 to 2000, and that the negative medical opinion of record rendered by a neurologist is adequate for rating purposes.  Thus, further VA examination is not required.

In particular, if the Veteran were to be afforded an additional VA examination, the examiner would have to decide whether the Veteran's contention that he has had chronic foot pain since service is credible, even though neurologic examination conducted in 2009 disclosed that the lower extremities were neurologically normal and the Veteran has not reported any complaints other than foot pain.  Then, the examiner would have to determine if the Veteran's contention that he has manifested foot pain as a residual of frostbite chronically since service separation in 1954 is credible, and, if so, whether such report by the Veteran would be competent evidence to indicate that the foot pain "might" be linked to the Veteran's service, despite the lengthy period (1955 to 2000) during which the Veteran himself reports that he did not complain of foot pain or seek medical evaluation of either lower extremity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (stating that "competent lay evidence can be sufficient in and of itself" to obtain disability benefits); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); McLendon v. Nicholson, 20 Vet. App. 79, 84 (stating that competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible," and indicating that the Board should make such determination). 

Even if an examiner determined that the Veteran's current statements that foot pain has been chronic since service, and the examiner determined that this report of history was credible, and based a favorable opinion on the Veteran's current contentions, the Board could reject that opinion, since the Veteran's current statements in this regard are inconsistent with the medical evidence of record and are inconsistent with the Veteran's own actions from 1956 to 2000.  Thus, it would be fruitless to afford the Veteran VA examination for residuals of frostbite under these circumstances, in view of the lack of history or evidence of a complaint of residuals of frostbite or foot pain during the Veteran's first 40 years or more after his service discharge.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the Veteran is not entitled to VA examination regarding complaints of chronic tinnitus.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The date of onset of tinnitus cannot be determined by objective clinical tests, just as there are no objective medical tests which can determine whether tinnitus is or is not subjectively present.  Obtaining medical examination would be futile, since the examination report would not provide objective medical evidence to assist the adjudicator.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since the report of VA examination could not, by virtue of the subjective nature of tinnitus, assist the Veteran to substantiate his claim or assist an adjudicator to make a decision, such examination is not required by the duty to assist. 

In addition, the Board notes that service treatment records are associated with the claims filed.  Because the Veteran contended that the service treatment records associated with the claims file were not complete, the RO requested the Veteran's service records from the National Personnel Records Center (NPRC).  No additional records were obtained.  The Veteran, through a member of the United States Senate, was informed that, if the Veteran's records were stored at NPRC in 1972, the records may have been destroyed by fire.  The records associated with the claims file were apparently obtained by VA in about 1955.  In this regard, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board notes that the absence of service treatment records is not evidence against the Veteran's claims.  

The Veteran has been afforded the opportunity to identify additional relevant post-service clinical records, but has stated that he did not seek treatment for or complain of foot pain during the period from 1956 to 2000, and has stated that there are no additional records that might be relevant that is not associated with the record, except the records from 1955 that cannot be located.  

Under the circumstances, no further notice or assistance to the appellant is required.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

1.  Claim for service connection for tinnitus

The Veteran contends that he has tinnitus due to service.  The Veteran testified that he was exposed to artillery and gunfire noise.  Review of the Veteran's service treatment records contained in the claims file does not indicate that the Veteran had or was treated for tinnitus in service.   
 
Post-service medical records disclose that, in 1955, the Veteran submitted claims for service connection for a knee injury and for dental care.  He did not report tinnitus or seek service connection for tinnitus at that time.  

In 1999, when the Veteran sought VA evaluation, he reported a number of clinical disorders or abnormalities, but no complaint of tinnitus was noted.  In his 2009 claim, the Veteran stated that he had tinnitus secondary to acoustic trauma.  An August 2009 VA treatment note discloses that the Veteran reported that he was having problems with his hearing.  Four days later, still in August 2009, the Veteran reported that his hearing was nearly back to normal and that he would not need to come in to have his hearing evaluated.  The August 2009 clinical notes disclose no notation that the Veteran complained of tinnitus or ringing in his ears.  

Private clinical evidence associated with the claims file is devoid of notation of tinnitus.  The Veteran has testified that he has never specifically sought evaluation for tinnitus, but thought that he might have been evaluated for tinnitus in 2009 by the provider who conducted neurologic examination.  The 2009 treatment records reflect that no evaluation of a complaint of tinnitus was conducted.  In fact, the VA treatment records, which reflect that the Veteran was seen on several occasions in 2009, including in March 2009, April 2009, June 2009, and November 2009, and which reflect telephone contacts in August 2009, disclose no notation that the Veteran reported tinnitus or ringing in his ears during any treatment encounter or telephone contact.  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran is competent to report symptoms he experiences, such as tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Veteran's report that he experiences tinnitus or ringing in the ears currently is accepted as credible evidence that the Veteran experiences this symptom.  

The Veteran's testimony that his only evaluation of tinnitus may have been in 2009 is also accepted as credible, since there is no notation that the Veteran reported tinnitus prior to 2009.  As noted above, the clinical evidence establishes that the Veteran was not, in fact, evaluated for tinnitus in 2009.  In fact, the 2009 VA clinical records establish that no VA provider made a notation that the Veteran was experiencing tinnitus.

The fact that the Veteran has never sought evaluation for complaints of tinnitus is inconsistent with his contention that tinnitus has been chronic since service.  The fact that no clinical record, VA or private, reflect that any provided noted a complaint of tinnitus, is significant evidence which is contradictory to the Veteran's current contention that tinnitus has been chronic and continuous, even if intermittent, since his service discharge.  

Here, although the Board finds that the Veteran is competent to report his symptoms, the Board finds that the lack of any notation that the Veteran reported tinnitus to a clinical provider, and the lack of reference to tinnitus in any statement written by the Veteran prior to claim underlying this appeal, is significant evidence which is contradictory to the Veteran's current contention that tinnitus has been chronic and continuous, even if intermittent, since his service discharge.  The post-service evidence as a whole establishes that the Veteran's that tinnitus has been present since service is not credible.  Without credible evidence that tinnitus has been chronic and continuous since service, there is no evidence linking the Veteran's current tinnitus to his service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Therefore, the preponderance of the credible and competent evidence is against the Veteran's claim for service connection for tinnitus.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.

2.  Claim for service connection for frostbite

The Veteran has indicated that he was exposed to cold weather on average four hour a day as a mail courier and clerk in Korea.  He indicated that they slept in tents and that it was very cold.  He stated that he had symptoms of tingling and pain in feet while walking and at night as a result of exposure to the cold.  These statements are credible, and the Veteran is competent to describe symptoms he experienced.  A review of the Veteran's service treatment records discloses no notation that the Veteran had or was treated for residuals of frostbite in service.  The Veteran's separation examination in August 1954 indicated that the Veteran's skin, musculoskeletal, and neurologic examinations were normal in all respects.  

Clinical evidence of record reflects that the Veteran has sought private and VA treatment over the years for a variety of disorders.  The Veteran underwent resection of the colon and treatment for cancer.  The Veteran has been treated for cardiac disease and has undergone placement of a stent.  

During March 2009 VA outpatient evaluation, the Veteran reported that he had pain and burning in his feet.  He reported that his feet were cold, and that he had blisters during service.  He reported that he had frostbite while in Korea and that, over the years, the symptoms of frostbite had gotten a little worse.  The provider referred the Veteran for a nerve conduction study (NCS).  No diagnosis was assigned other than "history of frozen feet-cold, war injury." 

The Veteran was seen for nerve conduction study in June 2009.  He complained that he had pain on the bottom of his feet, and that he had aching and tingling since he was in the Korean War.  The Veteran was noted to have good strength in both legs, DTRs +2, and symmetric position sense intact for both feet.  The Veteran was able to walk on toes and heels.  After examination, the physician stated that the Veteran had a normal nerve conduction study of the legs.  There was no electrophysiological evidence of large-fibre polyneuropathy.  Treatment notes thereafter, including in November 2009, disclose no diagnosis of frostbite or residuals of frostbite.  

No other medical records in the Veteran's claims file indicate that the Veteran has been found to have residuals of frostbite or a cold injury to his lower extremities.  

During his personal hearing at the RO in December 2009, the Veteran testified that, shortly after he returned from service in 1954, he sought VA treatment in about 1955 because his feet would "blotch" throughout the day and "get little pimples."  He was changing his socks frequently.  The Veteran's testimony that he sought treatment for a foot disorder or foot symptoms in 1955 is credible.  

The Veteran stated that he had tried to obtain the records from the 1955 treatment visit, but had been unable to obtain them.  The Veteran reported that he did not recall what VA told him then except to keep changing his socks frequently.  The Veteran's testimony before the Board was consistent with his personal hearing testimony in 2009.  See Transcript, March 2011 Travel Board hearing, pages 6, 7, 11, 16.  

The Board has considered whether current symptoms of foot pain may be presumed service-connected, since the evidence that the Veteran sought treatment for such symptoms within the year following service is credible.  However, since there evidence that the symptoms continued during the period from 1956 to 2009 is not credible, no presumption of service connection is applicable.  

The Veteran's own testimony establishes that he did not seek treatment for or report residuals of frostbite to the providers who treated him for cardiac disease or cancer prior to 2009.  As noted above, the Veteran has undergone cardiac treatment, including placement of stent, outside VA.  The Veteran has not indicated that any records of his cardiac treatment would be relevant to his claim for frostbite.  The Veteran has undergone treatment for cancer, but the Veteran has not identified any of those records that would be relevant to substantiate the claim for service connection for frostbite.  

The Veteran has testified that he sought post-service treatment for his feet in 1955, and has also testified that he did not seek re-evaluation of those symptoms or report them to health care providers after 1955 until the report to VA in 2009.  The Veteran is competent to describe the symptoms he had in service, post-service, and currently.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the fact, established by the Veteran himself, that he did not report such symptoms to providers who treated him for such significant problems as cardiac disease and cancer is inconsistent with a finding that frostbite residuals remained chronic and continuous after 1955.   

Given this lengthy period without medical evidence of continuity of symptoms, the Board finds the Veteran's testimony that there was continuity of symptoms following service to the present is not credible.  A Veteran's lay evidence about symptoms the Veteran is competent to describe may establish continuity of symptoms, and thus establish a nexus between symptoms in service and a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The Veteran has received medical treatment for numerous disorders, including cardiac disease.  It is reasonable to assume that such symptoms, if present, would have been reported during the course of surgical treatment of cardiac disease or during treatment for cancer.  It is not credible that the Veteran would have been experiencing such symptoms and failed to report the symptoms to any provider.  The Board finds that the Veteran's contention that foot pain or other residuals which the Veteran attributes to residuals of frostbite were chronic and continuous during the period beginning from 1956 to 2009, when the Veteran sought medical evaluation of foot pain.  

However, in this case, the Veteran's contentions that he has experienced such symptoms as foot pain chronically from 1955 to 2009 without notifying any provider of those symptoms is not logical, given the types of medical treatment the Veteran has required.  The Board notes here that this credibility finding is not based on simple lack of evidence, as would be the case if there were relevant records which were unavailable.  Rather, the Veteran has confirmed that there are no records to be sought because the Veteran did not report or seek treatment for the symptoms the Veteran has now testified were continuous.  Thus, the Veteran's testimony and contentions that he has had such symptoms as foot pain and has been required to change socks frequently, since service, although favorable to the claim, is of less weight than the clinical evidence, which is unfavorable.

In this case, the medical evidence establishes that no medical diagnosis of a cold weather injury has been assigned, although the provider who treated the Veteran in March 2009 noted that the Veteran provided a history of cold weather injury.  As noted above, the existence of a current disorder is a cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Therefore, the preponderance of the credible and competent evidence is against the Veteran's claim for service connection for residuals of frostbite under any theory of entitlement.  The preponderance of the evidence is against the claim.  Provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.

ORDER

Service connection for tinnitus is denied.

Service connection for frostbite, bilateral lower extremities, is denied.


REMAND

The Veteran reports that he has some loss of hearing acuity.  The Veteran's testimony, and, more specifically, his actions and demeanor at his Travel Board hearing, are consistent with his report that he has some hearing loss.  There is no objective evidence of record which establishes whether the Veteran has hearing loss or a hearing loss disability.  The Board is unable to determine whether the Veteran has a hearing loss disability for compensation purposes without objective examination.  The Veteran should be afforded VA examination to determine whether hearing loss is present, and, if so, to determine the etiology of hearing loss disability.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  The Veteran should be afforded the opportunity to identify or submit any post-service clinical records related to hearing acuity or heating loss.

2.  The Veteran is hereby advised that failure to report for his scheduled VA examination(s), without good cause, may have adverse consequences on his pending claims.

3.  Schedule the Veteran for VA examination  to assess the Veteran's hearing acuity by specifically measuring puretone thresholds and speech recognition scores in accordance with 38 C.F.R. § 3.385.  The examiner should describe the Veteran's noise exposure history.  The claims file, including a complete copy of this remand, must be made available to the examiner(s) for review of the Veteran's pertinent medical and other history.  The examiner must discuss the Veteran's service treatment records, including induction whisper test and separation whisper test.  If hearing loss disability is present, then the examiner should answer the following question:

Is it at least as likely as not (a 50 percent, or greater likelihood) that a current hearing loss disability (whether affecting the right ear, left, or both) is attributable to the Veteran's military service - to include contended noise exposure associated with exposure to artillery and gunfire noise while serving in his military occupational specialty as a letter carrier?  

In answering each question, the examiner must comment on the Veteran's lay statements as to noise exposure and onset of hearing loss.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case.

4.  Then readjudicate the appeal.  If the disposition remains unfavorable, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


